Citation Nr: 0116479	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for additional skin 
disability claimed to be due to herbicide exposure. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of traumatic injury of the lumbosacral spine.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a left hand laceration.

5.  Entitlement to an increased (compensable) evaluation for 
pyoderma of the legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  Service records show that the veteran received 
decorations including the Purple Heart and Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal. 

The Board notes that the issue of a 10 percent rating under 
38 C.F.R. § 3.324 was denied in the October 1998 rating 
action which considered the issues which are now on appeal.  
However, the veteran, is his subsequent rather specific 
notice of disagreement and appeal, did not refer to that 
issue.  Therefore, the October 1998 rating action must be 
considered as final on that point.  However, during the March 
2001 hearing before the undersigned Board Member, the veteran 
indicated that he wished to have that claim reopened.   The 
claim for benefits pursuant to 38 C.F.R. § 3.324 is referred 
to the RO for appropriate action.  


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder and for additional skin disability which  he 
believes is due to herbicide exposure in Vietnam.  An October 
1998 rating decision denied these claims as not well 
grounded.  The veteran is also seeking an increased 
evaluation for three disabilities: residuals of traumatic 
injury of the lumbosacral spine, residuals of a left hand 
laceration, and pyoderma of the legs.  These claims for 
increased ratings were also denied in the October 1998 rating 
decision.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 and 3-01.  

Regarding the claim for an increased evaluation for the 
veteran's service-connected lumbosacral spine disability, 
during a March 2001 hearing before the undersigned Board 
Member, the veteran testified that his lumbar spine 
disability included symptoms of back and leg pain, stiffness 
and limitation of motion.  The report of a June 1998 VA 
examination contains findings from examination of the 
lumbosacral area, and a final diagnosis of arthritis in the 
lumbosacral spine.  However, the examination report does not 
contain any opinion indicating whether the diagnosed 
arthritis in the lumbosacral spine was related to the 
disability rated as residuals of traumatic injury of the 
lumbosacral spine.  The Board would note that the initial 
rating for the back injury was awarded because there was 
evidence that he had fallen off of a personnel carrier in 
service and suffered a laceration to his back.  

The Board notes that separate ratings may be assigned for the 
separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no 
competent medical evidence to relate the diagnosed arthritis 
of the lumbosacral spine to the service-connected injury of 
the lumbosacral spine.  Under VCAA, VA has an obligation to 
further assist the veteran in this case.  No VA examiner has 
been requested to provide an opinion as to whether the 
currently diagnosed arthritis is etiologically related to the 
service-connected injury.  

The Board notes also that the June 1998 VA physical 
examinations do not indicate that the claims file was 
reviewed in connection with any of the examinations of the 
veteran. 

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the records of any prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  To that end, any additional treatment 
records should be obtained, and an appropriate VA examination 
should be scheduled to determine whether the veteran's 
diagnosed arthritis of the lumbosacral spine is etiologically 
related to his service-connected lumbosacral spine 
disability.  

Regarding the claim for an increased evaluation for the 
veteran's service-connected left hand laceration, the Board 
notes that during the March 2001 hearing, the veteran 
reported that his left hand disability included symptoms of 
pain, sensitivity, stiffness, numbness and weakened grip, for 
which he took aspirin as his only treatment.  

The service medical records show treatment of the left hand 
in July 1968, for an infection, with ulceration and abscess, 
which was drained; and in October 1968, for a contusion and 
minor abrasion of the left hand and wrist, resulting in 
contused ligaments.  An April 1975 rating decision granted 
service connection for laceration of the left hand; and 
assigned a noncompensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which evaluates scars on the basis of 
limitation of function of the part affected.

During the June 1998 VA examination of his left hand, the 
veteran complained of a moderate aching sensation involving 
the whole hand; periodic numbness of the hand that occurred 
on average three times per week; and cramping on average once 
per month.  He reported that he had good function in between 
these periodic attacks of numbness and cramping.  The report 
includes findings essentially only noting the presence of two 
small (.5 cm) well healed scars on the hand.  However, 
despite complaints as discussed above, the examiner did not 
comment on possible non-scar manifestations of the service-
connected left hand disability regarding pain, claimed 
neurological symptoms, or limitation of motion or other 
function of the left hand.  

As discussed above, separate ratings may be assigned for the 
separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Under VCAA, VA has 
an obligation to further assist the veteran in this case by 
providing a VA examination to fully examine the veteran's 
service-connected left hand to determine all associated 
manifestations of that disability, to include review of past 
medical records.  

Regarding the claim for service connection for additional 
skin disability, claimed to be due to herbicide exposure, 
disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(2000).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 1991); 38 C.F.R. § 3.307(a)(6) (2000).  The presumption 
requires exposure to a herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii) (2000).  Herbicide exposure is presumed if 
the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
The presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d) (2000).  A list of 
designated diseases is contained at 38 U.S.C.A. § 1116 (West 
1991), and 38 C.F.R. § 3.309(e) (2000).  The list includes 
chloracne or other acneform disease consistent with 
chloracne.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure.  

While the record reflects that the veteran served in Vietnam, 
he is not currently diagnosed as having any of the diseases 
associated with herbicide exposure for purposes of presuming 
incurrence of the disease in service. See 38 C.F.R. § 
3.309(e) (2000).  During the veteran's June 1998 VA physical 
examination, no pertinent diagnosis was made.  The physical 
examination of the head and neck was within normal limits but 
the facial area showed moderate degrees of acneform scarring 
over both facial areas. 

The report of the June 1998 VA physical examination indicated 
that the veteran was examined for three problems; (1) the 
laceration of the left hand; (2) pyoderma involving both 
legs; and (3) injury to the lumbosacral spine.  Although 
there are findings regarding the facial area, the report does 
not apparently consider whether any skin disability could be 
due to herbicide exposure in Vietnam.  

During his March 2001 hearing, the veteran testified that he 
suffered discomfort, itchiness, pain and scaling involving 
his face and all over his body, which had resulted in 
disfiguring scarring.  He seemed to think of his skin 
problems as a single disability, which had originally 
involved the legs, but had expanded to involve other areas.  
Transcript, p. 7 & 23.  The veteran's March 1998 application 
for benefits does not refer to any VA treatment, however, 
during the March 2001 hearing, he testified that he had been 
treated periodically by VA prior to his examination in 1998.  
The claims file does not include any VA medical records other 
than reports of examinations in June 1998 and March 1975, and 
it does not appear that the RO requested that VA provide any 
existing clinical treatment records.  

The Board notes that the veteran is already service-connected 
for a skin disability, pyoderma of the legs, for which he is 
seeking an increased rating.  In his testimony of March 2001, 
the veteran described the manifestations of the legs, as 
similar to the manifestations in other parts of his body.  
While the issue of service connection for additional skin 
disability has been treated as separate and distinct from the 
rating issue because the veteran related it to herbicide 
exposure, consideration must also be afforded to the question 
of whether there is additional skin disability which is 
secondary to the service connected disorder, or whether the 
veteran's established service connected skin disability has 
manifestations which have spread beyond the legs.  In this 
regard, the Board would note that the records of treatment in 
service and immediately thereafter noted several different 
diagnoses.  Service connection for pyoderma was established 
because that was the diagnosis when the veteran was treated 
by the VA immediately after service.  Thus, the service 
connection issue is inextricably intertwined with the issue 
of an increased evaluation for the service connected skin 
condition currently listed as pyoderma of the legs.  

Claims which are inextricably intertwined may not be 
adjudicated piecemeal, but must be resolved together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, 
the Board finds that the increased rating claim (pyoderma) 
must be deferred pending further development, including a 
thorough and contemporaneous VA skin examination, which takes 
into account the records of prior medical treatment, to 
determine the nature, extent and etiology of any present skin 
disability.  Thereafter, the RO should adjudicate the service 
connection claim for additional skin disability in concert 
with the increased rating claim.  

The veteran's claim for service connection for PTSD was 
denied as not well grounded, on the basis that during a June 
1998 VA examination no diagnosis of PTSD was made, and no 
medical evidence shows a diagnosis of PTSD.  The record shows 
that the veteran received the Purple Heart and Combat 
Infantryman Badge, thus accounts of stressors occurring under 
combat conditions must be accepted purposes of meeting that 
requirement for service connection for PTSD.  See 38 C.F.R. 
§ 3.304.  During the veteran's March 2001 hearing, his 
representative asserted that the June 1998 VA mental status 
examination was inadequate.  The Board notes that the claims 
file was not reviewed at that time.  To fulfill the statutory 
duty to assist, VA must provide the veteran a thorough and 
contemporaneous medical examination that takes into account 
the past records, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  For these reasons, and to fulfill 
its obligations under VCAA, the RO should request an 
appropriate VA examination to determine the nature and 
etiology of any claimed psychiatric disability.   

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate his 
claims for service connection and 
increased ratings.  The regional office 
should also furnish the veteran with 
release forms and request that he provide 
the dates of treatment, and names and 
addresses of any care providers or 
medical facilities which treated him 
since discharge from service for 
psychiatric or skin problems or for his 
service-connected disabilities.  The RO 
should then request copies of pertinent 
treatment from any named providers or 
medical facilities.  In any event, the RO 
should obtain copies of all clinical 
records pertaining to treatment of the 
veteran at any VA medical facility. 

2.  The veteran should be scheduled for a 
special VA dermatologic examination to 
ascertain the veteran's current skin 
condition(s); the nature and etiology of 
the condition(s); and the current 
severity of his service-connected 
pyoderma of the legs.  The examiner 
should express opinions concerning 
whether there is any etiological 
relationship between any present skin 
disability and his presumed exposure to 
herbicides.  The examiner should also 
address whether any present skin 
disability not of the legs is a 
manifestation of, or etiologically 
related to, the service-connected 
disability rated as pyoderma of the legs.   

3.  The regional office should make 
arrangements for an examination of the 
veteran by a trained mental health 
professional experienced with PTSD 
matters. The examiner should review the 
veteran's various records, including the 
veteran's medical records, and his 
accounts of the claimed stressors.  The 
psychiatric examination should reflect 
consideration of the veteran's social, 
industrial, and military history, as well 
as reporting the clinical findings upon 
which any and all diagnoses are based.  
The examiner determine the nature of any 
psychiatric disability that is present, 
specifically whether a diagnosis of PTSD 
is supported.  If the diagnosis of PTSD 
is established, the linkage of the PTSD 
to the veteran's service and verified 
stressors in service should be discussed.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected residuals of a left 
hand laceration, and residuals of 
traumatic injury of the lumbosacral 
spine.  All indicated tests, studies and 
X-rays should be performed; as well as 
neurological testing if indicated.  All 
clinical findings should be reported in 
detail.  The examiner should comment on 
the existence of any functional loss due 
to pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion.  An opinion with complete 
rationale should be given as to whether 
any present arthritis of the lumbosacral 
spine is etiologically related to the 
service-connected residuals of the 
described traumatic injury of the 
lumbosacral spine, or to service 
otherwise.

For all of the requested examinations, 
the claims folder and a copy of this 
remand must be made available to the 
examiners for review, and the examiners 
should indicate that such review has been 
accomplished. 

5.  When the above action has been 
completed, the regional office should 
again review the questions of entitlement 
to service connection and increased 
ratings on appeal, consistent with all 
laws, regulations, and U.S. Court of 
Appeal for Veterans Claims decisions.

If the denial of the veteran's claims is continued, a 
supplemental statement of the case should be furnished.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
data, and to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




